Citation Nr: 1232271	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  12-13 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant served on active duty from July 19, 1974 to September 4, 1974.  He also reports prior unverified active service from May 18 or 19, 1974 to July 18, 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The appellant later testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2012, and a transcript of this hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A pension is available to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of his own willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.342(a) (2011).  

A veteran meets the service requirements of this section if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

VA's regulations further provide that active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6. 

The term period of war is defined by statute.  The Vietnam era began August 5, 1964, and ended May 7, 1975.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f)(i).

There is total disability when there is present any impairment of the mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A disability is permanent if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b); 38 U.S.C.A. § 1502(a) (defining permanent and total disability); Talley v. Derwinski, 2 Vet. App. 282, 285 (1992). 

Total permanent disability for pension purposes is determined under three separate regulations.  Under 38 C.F.R. § 4.15, permanent total disability occurs when there is a schedular rating total of 100 percent pursuant to the schedule of ratings or when one of the following conditions exist: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden. 

A total disability evaluation may also be assigned for pension purposes where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17. 

If the veteran's disability ratings fail to meet the aforementioned percentage standards, a permanent total disability rating may still be achieved on a subjective, "average person" basis.  Under this standard, if the veteran is unemployable due to his disabilities, age, education, occupational background and other factors, he may be considered permanently and totally disabled for pension purposes.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (2011).

Here, the appellant's DD Form 214 shows that he served from July 19, 1974 to September 4, 1974.  Therefore, the appellant's service occurred during a period of war, specifically, the Vietnam Era.  Unfortunately, the length of service as indicated in the DD Form 214 is only 48 days, not 90.  However, the Veteran has contended that his service began on May 18 or 19, 1974, and although he requested that the RO confirm this with the service department, there is no indication in the record that the RO took any action in this regard.  Moreover, in its statement of the case issued in May 2012, the RO denied the claim but did not do so on the basis that the Veteran did not have the required length of service.  Instead, the RO determined that the Veteran did not have permanent and total disabilities that prevented the Veteran from securing and maintaining a gainful occupation.  

Consequently, since there is no indication in the record that the RO sought confirmation with the National Personnel Records Center (NPRC) regarding the Veteran's claim that his active service commenced on May 18 or 19, 1974, as opposed to July 19, 1974, and because the RO's adjudication of the claim may have led the Veteran to believe that the earlier date had been confirmed by the RO, the Board finds that it has no alternative but to remand this matter for further evidentiary development, which should first include giving the Veteran an opportunity to provide all documentary evidence in his possession that supports his contention that his active period of military service began on May 18 or 19, 1974.

After the Veteran has been given a reasonable time in which to provide this information, NPRC should be contacted, supplied any additional evidence provided by the Veteran, and requested to verify whether the Veteran's active service began on May 18 or 19, 1974, or another date prior to the date of July 19, 1974.  The RO should also request the Veteran's personnel records from NPRC or other appropriate agency.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide all documentary evidence in his possession that supports his contention that his active period of military service began on May 18 or 19, 1974.

2.  After the Veteran has been given a reasonable time in which to provide the information requested in response to item no. 1, NPRC should be contacted, supplied any additional evidence provided by the Veteran, and requested to verify whether the Veteran's active service began on May 18 or 19, 1974, or another date prior to the date of July 19, 1974.  The RO should also request the Veteran's personnel records from NPRC or other appropriate agency.  

3.  Thereafter, following the completion of any additional development deemed warranted as a result of the information obtained pursuant to the above-noted action, readjudicate the issue on appeal, including the issue of whether the Veteran's length of service meets the requirements of 38 U.S.C.A. § 1521 (West 2002).  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

